Escheat—Form of Proceeding to Procure.—To Procure an Escheat, whether of real or of personal property, there must be a proceeding in conformity with sections 1269-1272 of the Code of Civil Procedure.Escheat—When does not Occur.—When There has been a Final Decree of distribution of the estate of a decedent administered by the public administrator, the fact that one heir does not appear and claim his share of the fund, but permits it to remain in the county treasury, does not work a forfeiture of his right, nor authorize a change of the custody of the money from the county to the state treasury.Escheat.—There can be No Escheat, except when the last known owner of the property is dead.